DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2022 has been entered.
 
Response to Amendment
The amendment filed 12 August 2022 has been accepted and considered in this office action.  Claims 1, 6, and 7 have been amended.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12 August 2022, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-7 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 1, Gonzalez teaches A context information generation method (abstract), 5comprising: 
obtaining, by a processor (0032, processors), a document including a sentence made up of a plurality of words (0027, 0038, 0042, training corpus, including sentences and words) and a plurality of word vectors that are word embeddings respectively computed for the plurality of words (0041, 49, retrieving word embeddings for words in training text);  
10extracting, by the processor, with respect to one word of the plurality of words, two or more surrounding words within a range from one occurrence position where the one word occurs, from the document (0042, selecting context words, for example 3 to the right and 3 to the left), and computing a context vector by combining the two or more word vectors 15respectively corresponding to the two or more surrounding words (000050, 52, concatenating context word embeddings into context embedding); 
determining, by the processor, a parameter for converting the vector into an input vector on a condition that a trained machine learning model outputs the two or more surrounding words in response to inputting the input vector into the trained machine learning model (0042-43, training the system to predict relationship between words and their contexts; 0039, model trained to predict word embedding based on context); and 
storing, by the processor, the parameter as context information for the one occurrence position, in association with a word vector corresponding to the one word (0042-43, training the system to predict relationship between words and their contexts).
	Gonzalez does not specifically teach computing the context vector by computing a sum vector by adding two or more word vectors 15respectively corresponding to the two or more surrounding words. 
	In the same field of generating context vectors, Mikolov teaches computing the context vector by computing a sum vector by adding two or more word vectors 15respectively corresponding to the two or more surrounding words (Section 5, words that appear together may be modeled by simply adding their representative vectors.).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to add vectors to created context vectors as taught by Mikolov in the system of Gonzalez in order to simplify the generation of vectors representing multiple words (Mikolov section 5).
However the prior art of record does not specifically teach or fairly suggest the limitations of “determining, by the processor, a parameter by converting the sum vector into an input vector by using the parameter, inputting the input vector into a trained machine learning model, calculating a loss between the two or more surrounding words and two or more predicted surrounding words predicted by the trained machine learning model in response to the input vector, and updating the parameter based on the loss;”  when combined with each and every other limitation of the claim.  Therefore claim 1 is allowable.

Claims 2-5 depend on and further limit claim 1 and therefore are allowable as well.

Claims 6 and 7 contain similar limitations as claim 1 and therefore are allowable as well.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655